Citation Nr: 0916797	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-12 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a service-connected 
disorder.

2.  Entitlement to an evaluation greater than 10 percent for 
residuals of a right second toe stress fracture, prior to 
July 31, 2008.

3.  Entitlement to an evaluation greater than 20 percent for 
residuals of a right second toe stress fracture, beginning 
July 31, 2008.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1972.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).

In April 2009, the veteran submitted additional evidence, in 
the form of a private medical opinion, with respect to his 
claim for service connection for a right hip disorder.  
However, this private medical opinion essentially reiterates 
the conclusions of this private physician's April 2008 
letter.  Accordingly, it would not prejudice the veteran to 
proceed with appellate adjudication of the claim at this 
time.


FINDINGS OF FACT

1.  The veteran's service treatment records show no evidence 
for a right hip injury, or treatment for or a diagnosis of a 
right hip disorder. 

2.  The veteran has a current diagnosis of avascular necrosis 
of the right hip.

3.  The weight of the evidence of record does not relate the 
veteran's right hip disorder to service or to a service-
connected disorder.

4.  Prior to July 31, 2008, the veteran's residuals of a 
right second toe stress fracture were manifested by no more 
than a moderate foot injury.

5.  Beginning July 31, 2008, the veteran's residuals of a 
right second toe stress fracture are manifested by no more 
than a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

2.  The criteria for an evaluation greater than 10 percent 
for residuals of a right second toe stress fracture, prior to 
July 31, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5284 
(2008).

3.  The criteria for an evaluation greater than 20 percent 
for residuals of a right second toe stress fracture, 
beginning July 31, 2008, are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for service connection 
and an increased evaluation, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Letters dated in September 2005 satisfied the duty 
to notify provisions with respect to the claims for service 
connection for a right hip disorder, and for an increased 
evaluation for residuals of a right second toe stress 
fracture.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, with respect to the claim  for an increased 
evaluation for residuals of a right second toe stress 
fracture, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in letters dated in January 2008 and May 
2008.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, with respect to the claim for an increased 
evaluation for residuals of a right second toe stress 
fracture, the veteran was notified by a letter dated in May 
2008 that to substantiate a claim, he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect of 
that worsening on his employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-1209); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in July 2008, in 
addition to the fee-based examination conducted in October 
2005.  38 C.F.R. § 3.159(c) (4).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service Connection Claim

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

The veteran asserted in his claim for service connection that 
he developed a right hip disorder from compensating for his 
service-connected residuals of a right second toe stress 
fracture.  However, he has also asserted, to include during 
the October 2005 fee-based examination and his February 2008 
Board hearing, that his right hip disorder is the result of 
an incident when he fell outside of a base postal facility in 
1970.  Thus, the veteran's claim will be considered both on a 
direct and on a secondary basis.  Although the veteran 
asserted that he injured his right hip in 1970, and there is 
evidence that the veteran sustained a right ankle injury in 
1970, there is no evidence of a right hip injury or treatment 
for right hip disorder in service, to include on service 
separation in April 1972.  A November 1998 x-ray showed 
normal bones and soft tissue of the right hip.  The veteran 
began to report right hip pain in August 2004.  The first 
postservice evidence of a diagnosed right hip disorder is 
noted in a May 2005 VA outpatient treatment record, at which 
time x-rays showed flattening, sclerosis and cystic changes 
of the superior margin of the femoral head, consistent with 
aseptic necrosis of the right hip.  

To that end, the evidence of record does not support a grant 
of service connection for right hip disorder on a direct 
basis.  As noted above, there is no objective evidence of a 
right hip injury or diagnosis in service.  Moreover, the 
first evidence of a diagnosed right hip disorder is not until 
2005, 33 years subsequent to his service separation.  Thus, 
continuity of symptomatology is not shown.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of the 
claimed condition).  Moreover, there is no objective medical 
evidence that relates the veteran's current right hip 
disorder directly to his military service or to any incident 
therein.  Accordingly, service connection for a right hip 
disorder on a direct basis is not warranted.  

The weight of the evidence of record also indicates that the 
veteran's right hip disorder is not causally related to a 
service-connected disorder.  Several opinions of record can 
only be afforded minimal probative weight because they either 
rely on reported facts not supported by the record, are 
speculative, or relate the veteran's right hip disorder to a 
nonservice-connected disorder.  An October 2005 fee-based 
examiner concluded that the veteran's right hip disorder was 
not likely related to a service-connected disorder, but 
rather that the two conditions occurred as a result of two 
separate injuries, the hip injury preceding the foot/ankle 
injury.  Similarly, an October 2005 VA physician assistant 
stated that it was as likely as not that the veteran's hip 
problems occurred as a result of his fall while in service.  
As noted above, there is no evidence of a right hip injury in 
service; thus, because the opinion is based in facts reported 
by the veteran that are inconsistent with the objectively 
documented medical history, this opinion lacks more than 
minimal probative weight.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

An October 2006 opinion of a VA physician assistant stated 
that the change in gait from the veteran's inservice foot 
and/or ankle injury could have aggravated his hip problem.  
This opinion is speculative and therefore non-probative.  See 
38 C.F.R. § 3.102 (2008); Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) (treating physician's opinion that veteran's 
time as a prisoner of war "could" have precipitated the 
initial development of his lung condition found too 
speculative).  A VA physician assistant also concluded in 
October 2005 that the veteran's hip problem may also have 
been exacerbated by his current ankle disorder.  As noted 
above, speculative opinions are not probative for VA 
purposes.  See 38 C.F.R. § 3.102 (2008); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  Moreover, the veteran's right 
ankle disorder has not been adjudicated as related to his 
military service; thus, a medical opinion relating the 
veteran's right hip disorder to his ankle disorder weighs 
against the veteran's claim for service connection.  

The weight of the probative opinions of record is against the 
veteran's claim for service connection.  A December 2007 
letter from the veteran's private physician indicates that 
the veteran requested a statement relating his right hip 
disorder to his military service.  In noting that the 
veteran's diagnosed avascular necrosis can result from a 
fracture or dislocation of the hip, steroid use, or heavy 
alcohol use, the private physician concluded that she was 
unable to state that the right hip disorder was related to 
service since there was no evidence of a direct right hip 
injury.  

Similarly, during the July 2008 VA examination, the VA 
examiner noted that the veteran had no history of injury to 
his right hip, so it was not likely that the veteran's right 
hip avascular necrosis resulted from interruption of blood 
flood to the femoral head; the history as noted in the claims 
file was more consistent with the usual process of avascular 
necrosis, a rapid degeneration of the joint over the course 
of 3 to 5 years.  There was also no evidence indicative of 
many other etiological possibilities, including human 
immunodeficiency virus, lupus, and sickle cell disorder.  
Moreover, the VA examiner stated that 90 percent of avascular 
necrosis cases result from either glucocorticoid use or heavy 
alcohol use, and that review of the claims file showed a 
history of alcohol abuse.  Ultimately, the VA examiner 
concluded that the veteran's right hip disorder was less 
likely caused or aggravated by his military service or a 
service-connected disorder.  In providing a rationale, it was 
noted that there was nothing in the objective medical 
evidence to indicate that the veteran had an abnormality of 
his gait caused by his right foot injury that would lead to 
undue pressure on the right hip, resulting in degenerative 
joint disease; if there had been an abnormality of gait, it 
would have placed pressure on the joints of the adjacent 
extremity, not the joints of the same extremity.  

Although a different private physician found in April 2008 
that the veteran's right hip avascular necrosis was caused by 
the veteran's 1971 right ankle injury, he provides no 
rationale for his opinion, and, as noted above, the veteran's 
diagnosed right ankle disorder has not been adjudicated as 
related to service.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Even though this private physician amended his 
opinion, in a March 2009 letter, to state that there was "a 
direct causative relation between the foot/ankle injury and 
her (sic) condition," such amended opinion, also lacking a 
rationale, is without significant probative weight.  
Accordingly, with the weight of the evidence against relating 
the veteran's right hip disorder to a service-connected 
disorder, service connection for right hip disorder on a 
secondary basis is also not warranted.

The veteran's statements and those of his representative as 
to the relationship between the veteran's currently diagnosed 
right hip disorder, and his military service and his other 
service-connected disorders, have been considered.  However, 
because the veteran and his representative are both 
laypersons without medical training, neither the veteran nor 
his representative is qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a) (1).  Thus, the aforementioned 
statements and conclusions, to include those made as part of 
the February 2008 Board hearing testimony, are not considered 
sufficient evidence to establish a nexus between the 
veteran's right hip disorder, and his military service or a  
service-connected disorder.

Because the weight of the evidence of record does not relate 
the veteran's right hip disorder to his military service, or 
proximately to a service-connected disorder, the 
preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Evaluation Claim

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

The veteran's residuals of a right second toe stress fracture 
are evaluated under the provisions of Diagnostic Codes 5003 
and 5284.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5284 
(2008).  The Code of Federal Regulations provides that if a 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2008).  Thus, the 
assigned diagnostic code is meant to reflect that the 
veteran's arthritis of the right foot resulted in a general 
foot injury.  To that end, by an October 2005 rating 
decision, the RO continued the previously assigned 10 percent 
evaluation, but by a September 2008 rating decision, 
increased the evaluation to 20 percent effective July 31, 
2008.  

To that end, Diagnostic Code 5284 contemplates other foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 
moderate foot injury warrants a 10 percent disability 
evaluation; a moderately severe foot injury warrants a 20 
percent disability evaluation; a severe foot injury warrants 
a 30 percent disability evaluation, and the maximum 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  Id.  Words such as "moderate," 
"moderately severe" and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. 4.6 (2008).  
Again, when the Schedule does not provide for a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31.

Prior to July 31, 2008

The evidence does not support an evaluation greater than 10 
percent for the veteran's right foot disorder.  During his 
October 2005 fee-based examination, the veteran reported 
pain, weakness, stiffness, swelling, and fatigue while 
standing, walking, and at rest.  While physical examination 
of the feet noted tenderness on palpation, posture was normal 
and there was no sign of abnormal weight bearing.  Although 
the veteran's gait was slow and antalgic, it was observed 
that the veteran used a cane for ambulation due to hip pain.  
Additionally, during an October 2005 VA outpatient visit, the 
veteran's subjective right foot pain and neurological 
symptoms were noted but there was no tenderness on palpation, 
and normal pedal pulses, on physical examination, and it was 
noted that the veteran wore diabetic footwear.  Finally, 
although the veteran reported lack of endurance of the right 
foot, as well as right foot numbness, tingling, and foot 
pain, the veteran's statements that these are the result of 
the residuals of his right second toe stress fracture, and 
not another cause (to include his diabetes mellitus), are not 
evidence of more than a moderate foot injury.  Accordingly, 
although the Board recognizes that the veteran experiences 
left foot symptomatology discussed above, it does not rise to 
the level of a moderately severe foot injury such that an 
evaluation greater than a 10 percent evaluation is warranted 
under Diagnostic Code 5284. 

Other diagnostic codes pertaining to the foot have been 
considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  However, the evidence of record dated prior to July 
31, 2008, does not show that the veteran has weak foot, claw 
foot, anterior metatarsalgia, hallux rigidus, hammertoe, or 
malunion or nonunion of the metatarsal bones.  Thus, 
Diagnostic Codes 5277, 5278, 5279, 5281, 5282, and 5283 are 
not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5277, 5278, 5279, 5281, 5282, and 5283 (2008).  Additionally, 
although during the October 2005 
fee-based examination, the examiner indicated that the 
veteran had a moderate degree of correctable valgus present 
in the right foot, without resection of the metatarsal head, 
Diagnostic Code 5280 provides a single 10 percent evaluation 
for hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2008).  Thus, a rating greater than the 10 percent 
evaluation currently assigned prior to July 31, 2008, is not 
available under Diagnostic Code 5280.  Moreover, although the 
record reflects that the veteran has pes planus in his right 
foot, service connection for that disorder was denied in an 
April 2006 rating decision, and there is no evidence that the 
veteran disagreed with that determination.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2008).

Beginning July 31, 2008

As noted above, based on the results of the July 2008 VA feet 
examination, a 20 percent evaluation was assigned effective 
July 31, 2008.  The VA examination report is the only 
evidence of record dated on and after July 31, 2008.  
Applying the clinical findings from that examination to the 
rating criteria, the evidence does not support an evaluation 
greater than 20 percent for the veteran's right foot disorder 
beginning July 31, 2008.  The veteran reported a constant, 
deep, aching, throbbing right foot pain accompanied by 
weakness, stiffness, cramping, fatigue, lack of endurance, 
and heat to the touch.  He stated that during a flareup he 
was unable to bear weight on his right foot.  Physical 
examination, however, showed no evidence of joint deformity, 
deviation, inflammation, discoloration, calluses, fungus, or 
Achilles' tendon abnormality.  Although the mid-metatarsal 
and metatarsal phalangeal joint areas were tender to 
palpation, the veteran was able to move all his toes without 
difficulty.  Neurologic examination was normal except for 
reduced vibratory sensation, but the examiner did not 
indicate whether this was due to the veteran's right foot 
disorder or to his diabetes mellitus.  Ultimately, the 
examiner concluded that based on the constant pain, pain on 
weight bearing, pain on palpation of the metatarsal bones, 
and limited range of motion of the ankle, the veteran had a 
moderately severe foot injury.  Accordingly, although the 
veteran reported the symptoms delineated above, the findings 
of the physical examination and the opinion of the VA 
examiner, in conjunction with those reported symptoms, does 
not reflect such a severe foot injury as to warrant an 
evaluation greater than 20 percent under Diagnostic Code 
5284. 

Other diagnostic codes pertaining to the foot have been 
considered.  Schafrath, 1 Vet. App. at 595.  However, the 
July 2008 VA examination report does not reflect that the 
veteran has weak foot, claw foot, anterior metatarsalgia, 
hallux valgus, hallux rigidus, hammertoe, or malunion or 
nonunion of the metatarsal bones.  Thus, Diagnostic Codes 
5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 
5278, 5279, 5280, 5281, 5282, and 5283.  Moreover, although 
the record reflects that the veteran has pes planus in his 
right foot, service connection for that disorder was denied 
in an April 2006 rating decision, and there is no evidence 
that the veteran disagreed with that determination.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 (2008).

Other Considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans Claims (Court) held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008).  However, the Court has also held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5284 is 
not based on limitation of motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO 
or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b) (1) is applicable).  

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render inadequate 
the ratings assigned for the veteran's residuals of a right 
second toe stress fracture.  This disorder is evaluated as 
"other foot injury" pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by this disability.  Id.  As 
noted above, the right foot disorder symptomatology 
constituted a moderate foot injury prior to July 31, 2008, 
while the VA examiner found in July 2008 that the veteran's 
subjective and objectively documented pain (including on 
weight bearing) and limited right ankle range of motion 
constituted a moderately severe foot injury.  When comparing 
this disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the veteran's symptoms are 
congruent with the disability picture represented by the 
ratings assigned for the periods in question.  Limitation of 
motion and painful motion are not considered in this 
decision, as the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 do not apply to Diagnostic Codes not based on 
limitation of motion.  See Johnson, 9 Vet. App. at 11.  
Moreover, the criteria for the 10 and 20 percent ratings, 
respectively, reasonably describe the veteran's disability 
level and symptomatology for the rating periods in question.  
Therefore, a schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture based on residuals of a 
right second toe stress fracture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the veteran is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.

Because the evidence of record does not show that the 
veteran's foot disorder comprised more than a moderate foot 
injury prior to July 31, 2008, and more than a moderately 
severe foot injury beginning July 31, 2008, the preponderance 
of the evidence is against the assignment of a higher 
evaluation than that currently assigned for either period.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right hip disorder is denied.

An evaluation greater than 10 percent, prior to July 31, 
2008, for residuals of a right second toe stress fracture, is 
denied.

An evaluation greater than 20 percent, beginning July 31, 
2008, for residuals of a right second toe stress fracture, is 
denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


